Per Curiam:
This action was brought to recover damages for personal injuries •alleged to have been sustained by reason of the negligence of the defendant. The complaint, after stating the formal allegations as to the defendants incorporation, etc., the happening and manner of the occurrence of the accident and the negligence of the defend*2ant, alleges that “ the plaintiff received severe and permanent injuries and suffered great pain; ” then follow specific allegations of permanent injuries to the ear and hearing, and then the following, “ his right shoulder, head, neck, back and hip were bruised and lacerated and he was in other respects bruised and wounded and became and was sick, sore, lame and disordered and so remained 'and continued for a long space of time; and he also received a severe shock to his nervous system, and that some of the said injuries are permanent.” The complaint is quite full and complete upon the subject of injuries, and the order denying the ■ motion for the bill would be affirmed were it not for the fact that in the last statement in the 5th paragraph of the complaint it is stated “ some of the said injuries are permanent.” This statement leaves the whole matter of permanent injuries open and gives to the defendant no notice of the injuries which are claimed to be permanent as distinguished from those that are temporary. We think, therefore, in view of this allegations, that the defendant becomes entitled to a bill of particulars specifying what injuries the plaintiff claims are permanent.
The order should', therefore, be reversed, with ten dollars costs and disbursements, and the motion for a bill of particulars granted to the extent of specifying the injuries which plaintiff declares are permanent, with ten dollars costs.
Present—Yah Brunt, P. J., O’Brien, McLaughlin, Hatch and Laughlin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted to extent stated in opinion, with ten dollars costs.